Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest every limitation of the instantly claimed invention. The closest prior art reference is Hwang (KR 10-1578442). Hwang teaches a method of laminating, the method comprising: preparing a window jig (10) configured to hold a window (A) with curved surfaces; preparing a diaphragm body (50), a diaphragm block (30), and a diaphragm (40), wherein the diaphragm block has depressions (31) and the diaphragm has corresponding bellows portions (41); and gradually bonding the window and a panel (B) by pressing the diaphragm against the panel (See Figures; Summary of Invention; Detailed Description of the Preferred Embodiments). The window jig and diaphragm body of Hwang read on the instantly claimed first jig and second jig, respectively. The diaphragm block and diaphragm of Hwang form a pressure pad as claimed. The depressions and bellows portions from depressed portions which are depressed from side surfaces as claimed.
Regarding claim 1, Hwang does not teach or fairly suggest pushing ends of the panel inwardly with stoppers such that the ends of the panel are located on inner sides of the depressed portions as claimed. There is no teaching or suggestion in the prior art to modify the method of Hwang to include such a step.
Regarding claim 4, Hwang does not teach or fairly suggest locating stoppers between the panel and the window, the stoppers including body portions, hand portions, and a coating layer on each respective hand portion as claimed. There is no teaching or suggestion in the prior art to modify the method of Hwang to include such positioning and structure for the stoppers.
Regarding claim 7, Hwang does not teach or fairly suggest providing a first jig with a flat surface and first, second, third, and fourth curved surfaces disposed on sides of the flat surface. There is no teaching or suggestion in the prior art to modify the method of Hwang to include a jig with the instantly claimed structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.